Exhibit 10.2
 
NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.


Principal Amount: $__________
Issue Date: December __, 2010



CONVERTIBLE PROMISSORY NOTE


FOR VALUE RECEIVED, INTELLECT NEUROSCIENCES, INC., a Delaware corporation
(hereinafter called “Borrower”), hereby promises to pay to the order of
__________ (the “Holder”), without demand, the sum of ___________________
Dollars ($_________) (“Principal Amount”), with interest accruing thereon, on
December __, 2013 (the “Maturity Date”), if not sooner paid.


This Note has been issued by the Borrower to the Holder simultaneously with the
Borrower’s issuing to another holder (the “Other Holder”) a convertible
promissory note (the “Other Note”), dated of even date herewith substantially
identical to this Note except for the principal amount of the Other Note. The
following terms shall apply to this Note:


ARTICLE I
GENERAL PROVISIONS


1.1           Interest Rate.  Interest payable on this Note shall accrue at the
annual rate of fourteen percent (14%) from the Issue Date through the Maturity
Date.  Interest shall be payable on the Maturity Date, accelerated or otherwise,
when the principal and remaining accrued but unpaid interest shall be due and
payable, or sooner as described below.


1.2           Payment Grace Period.  The Borrower shall not have any grace
period to pay any monetary amounts due under this Note.  After the Maturity Date
and during the pendency of an Event of Default (as described in Article III), a
default interest rate of eighteen percent (18%) per annum shall be in effect.


1.3           Conversion Privileges.  The Conversion Rights set forth in Article
II shall remain in full force and effect immediately from the date hereof and
until the Note is paid in full regardless of the occurrence of an Event of
Default.  This Note shall be payable in full on the Maturity Date, unless
previously converted into Common Stock in accordance with Article II hereof.


1.4           Presentment.  The Holder may, at any time, present this Note or
any sum payable hereunder to the Borrower in satisfaction of any sum due or
payable by the Holder to Borrower for any reason whatsoever including but not
limited to the payment for securities subscriptions.

 
1

--------------------------------------------------------------------------------

 


ARTICLE II
CONVERSION RIGHTS


The Holder shall have the right to convert the principal and any interest due
under this Note into Shares of the Borrower's Common Stock, $0.001 par value per
share (“Common Stock”) as set forth below.


2.1.          Conversion into the Borrower's Common Stock.


(a)          The Holder shall have the right from and after the Issue Date and
then at any time until this Note is fully paid, to convert any outstanding and
unpaid principal portion of this Note, and any accrued and unpaid interest, at
the election of the Holder (the date of giving of such notice of conversion
being a “Conversion Date”), into fully paid and non-assessable shares of Common
Stock as such stock exists on the Issue Date, or any shares of capital stock of
Borrower into which such Common Stock shall hereafter be changed or reclassified
(“Conversion Shares”), at the conversion price as defined in Section 2.1(b)
below.  Upon delivery to the Borrower of a completed Notice of Conversion, a
form of which is annexed hereto as Exhibit A, Borrower shall issue and deliver
to the Holder within three (3) business days after the Conversion Date (such
third day being the “Delivery Date”) that number of shares of Common Stock for
the portion of the Note converted in accordance with the foregoing.  The number
of shares of Common Stock to be issued upon each conversion of this Note shall
be determined by dividing that portion of the principal of the Note and
interest, if any, to be converted, by the Conversion Price.  Holder will give
notice of its decision to exercise its right to convert its Note, interest, or
part thereof by telecopying or otherwise delivering a completed Notice of
Conversion to the Borrower via confirmed telecopier transmission or otherwise
pursuant to Section 5.2 of this Note.  Holder will not be required to surrender
the Note until the Note has been fully converted or satisfied.  In the event the
Conversion Shares are electronically transferable, then delivery of the Shares
must be made by electronic transfer provided request for such electronic
transfer has been made by the Holder.  A Note representing the balance of the
Note not so converted will be provided by the Borrower to Holder if requested by
Holder, provided Holder delivers the original Note to the Borrower.


(b)          Subject to adjustment as provided in Section 2.1(c) hereof, the
conversion price (“Conversion Price”) per share shall be $.0025.


(c)          The Conversion Price and number and kind of shares or other
securities to be issued upon conversion determined pursuant to Section 2.1(a),
shall be subject to adjustment from time to time upon the happening of certain
events while this conversion right remains outstanding, as follows:


A.           Merger, Sale of Assets, etc.  If (A) the Borrower effects any
merger or  consolidation of the Borrower with or into another entity, (B) the
Borrower effects any sale of all or substantially all of its assets in one or a
series of related transactions,  (C) the Borrower consummates a stock purchase
agreement or other business combination (including, without limitation, a
reorganization, recapitalization, spin-off or scheme of arrangement) with one or
more persons or entities whereby such other persons or entities acquire more
than the 50% of the outstanding shares of Common Stock (not including any shares
of Common Stock held by such other persons or entities making or party to, or
associated or affiliated with the other persons or entities making or party to,
such stock purchase agreement or other business combination), or (D) the
Borrower effects any reclassification of the Common Stock or any compulsory
share exchange pursuant to which the Common Stock is effectively converted into
or exchanged for other securities, cash or property (in any such case, a
“Fundamental  Transaction”), this Note, as to the unpaid principal portion
thereof and accrued interest thereon, if any, shall thereafter be deemed to
evidence the right to convert into such number and kind of shares or other
securities and property as would have been issuable or distributable on account
of such Fundamental Transaction, upon or with respect to the securities subject
to the conversion right immediately prior to such Fundamental Transaction.  The
foregoing provision shall similarly apply to successive Fundamental Transactions
of a similar nature by any such successor or purchaser.  Without limiting the
generality of the foregoing, the anti-dilution provisions of this Section shall
apply to such securities of such successor or purchaser after any such
Fundamental Transaction.

 
2

--------------------------------------------------------------------------------

 
 
B.           Reclassification, etc.  If the Borrower at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes that may be issued or
outstanding, this Note, as to the unpaid principal portion thereof and accrued
interest thereon, shall thereafter be deemed to evidence the right to purchase
an adjusted number of such securities and kind of securities as would have been
issuable as the result of such change with respect to the Common Stock
immediately prior to such reclassification or other change.


C.           Stock Splits, Combinations and Dividends.  If the shares of Common
Stock are subdivided or combined into a greater or smaller number of shares of
Common Stock, or if a dividend is paid on the Common Stock in shares of Common
Stock, the Conversion Price shall be proportionately reduced in case of
subdivision of shares or stock dividend or proportionately increased in the case
of combination of shares, in each such case by the ratio which the total number
of shares of Common Stock outstanding immediately after such event bears to the
total number of shares of Common Stock outstanding immediately prior to such
event.


D.           Share Issuance.  So long as this Note is outstanding, if the
Borrower shall issue any Common Stock, prior to the complete conversion or
payment of this Note, for a consideration per share that is less than the
Conversion Price that would be in effect at the time of such issue, then, and
thereafter successively upon each such issuance, the Conversion Price shall be
reduced to such other lower issue price.  For purposes of this adjustment, the
issuance of any security or debt instrument of the Borrower carrying the right
to convert such security or debt instrument into Common Stock or of any warrant,
right or option to purchase Common Stock shall result in an adjustment to the
Conversion Price upon the issuance of the above-described security, debt
instrument, warrant, right, or option and again upon the issuance of shares of
Common Stock upon exercise of such conversion or purchase rights if such
issuance is at a price lower than the then applicable Conversion Price. Common
Stock issued or issuable by the Borrower for no consideration will be deemed
issuable or to have been issued for $0.001 per share of Common Stock


(d)          Whenever the Conversion Price is adjusted pursuant to Section
2.1(c) above, the Borrower shall promptly but not later than the third day after
the effectiveness of the adjustment, mail to the Holder a notice setting forth
the Conversion Price after such adjustment and setting forth a statement of the
facts requiring such adjustment.


(e)          For so long as this Note is outstanding, Borrower will reserve from
its authorized and unissued Common Stock not less than an amount of Common Stock
equal to 100% of the amount of shares of Common Stock issuable upon the full
conversion of this Note.  Borrower represents that upon issuance, such shares
will be duly and validly issued, fully paid and non-assessable.  Borrower agrees
that its issuance of this Note shall constitute full authority to its officers,
agents, and transfer agents who are charged with the duty of executing and
issuing stock certificates to execute and issue the necessary certificates for
shares of Common Stock upon the conversion of this Note.

 
3

--------------------------------------------------------------------------------

 

2.2           Method of Conversion.  This Note may be converted by the Holder in
whole or in part as described in Section 2.1(a) hereof.  Upon the conversion of
this Note or part thereof, the Borrower shall, at its own cost and expense, take
all necessary action, including obtaining and delivering an opinion of counsel,
to assure that the Borrower's transfer agent shall issue stock certificates in
the name of a Holder (or its permitted nominee) or such other persons as
designated by Holder and in such denominations to be specified at conversion
representing the number of shares of Common Stock issuable upon such
conversion.  The Borrower warrants that no instructions other than these
instructions have been or will be given to the transfer agent of the Borrower's
Common Stock and that the certificates representing such shares shall contain no
legend other than a customary Securities Act of 1933 legend, if applicable.  If
and when the Holder sells the Conversion Shares, assuming (i) a registration
statement including such Conversion Shares for registration has been filed with
the Commission, is effective and the prospectus, as supplemented or amended,
contained therein is current and (ii) Holder or its agent confirms in writing to
the transfer agent that Holder has complied with the prospectus delivery
requirements, the Borrower will reissue the Conversion Shares without
restrictive legend and the Conversion Shares will be free-trading, and freely
transferable.  In the event that the Conversion Shares are sold in a manner that
complies with an exemption from registration, the Borrower will promptly
instruct its counsel to issue to the transfer agent an opinion permitting
removal of the legend indefinitely if such sale is pursuant to Rule 144(b)(1)(i)
promulgated under the 1933 Act, provided that Holder delivers reasonably
requested representations in support of such opinion.



ARTICLE III
PREPAYMENT


3.1.           Redemption.  This Note may not be prepaid, redeemed or called
without the consent of the Holder.
 
ARTICLE IV
EVENT OF DEFAULT


The occurrence of any of the following events of default (“Event of Default”)
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable, upon demand, without presentment or grace period,
all of which hereby are expressly waived, except as set forth below:


4.1           Failure to Pay Principal or Interest.  The Borrower fails to pay
any installment of principal, interest or other sum due under this Note when
due.


4.2           Breach of Covenant.  The Borrower breaches any material covenant
or other term or condition of this Note in any material respect and such breach,
if subject to cure, continues for a period of five (5) business days after
written notice to the Borrower from the Holder.


4.3           Breach of Representations and Warranties.  Any material
representation or warranty of the Borrower made herein, or in any agreement,
statement or certificate given in writing pursuant hereto or in connection
therewith shall be false or misleading in any material respect as of the date
made and the Issue Date.


4.4           Liquidation.  Any dissolution, liquidation or winding up of
Borrower or any substantial portion of its business taken as a whole.
 
4.5           Cessation of Operations.  Any cessation of operations by Borrower.

 
4

--------------------------------------------------------------------------------

 
 
4.6           Maintenance of Assets.  The failure by Borrower to maintain any
material intellectual property rights, personal, real property or other assets
which are necessary to conduct its business (whether now or in the future).


4.7           Receiver or Trustee.  The Borrower shall make an assignment for
the benefit of creditors, or apply for or consent to the appointment of a
receiver or trustee for it or for a substantial part of its property or
business; or such a receiver or trustee shall otherwise be appointed.


4.8           Judgments.  Any money judgment, writ or similar final process
shall be entered or filed against Borrower or any of its property or other
assets for more than $250,000, unless stayed vacated or satisfied within thirty
(30) days.


4.9           Bankruptcy.  Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower.


4.10           Delisting.  Delisting of the Common Stock from the OTC Bulletin
Board (the “Principal Market”); failure to comply with the requirements for
continued listing on a Principal Market for a period of five (5) consecutive
trading days; or notification from a Principal Market that the Borrower is not
in compliance with the conditions for such continued listing on such Principal
Market.


4.11           Non-Payment.  A default by the Borrower under any one or more
obligations in an aggregate monetary amount in excess of $100,000 for more than
twenty days after the due date, unless the Borrower is contesting the validity
of such obligation in good faith and has segregated cash funds equal to not less
than one-half of the contested amount; provided, however, that the continuation
of a default that first occurred prior to the Issue Date shall not constitute an
Event of Default under this Note.


4.12           Stop Trade.  A Securities and Exchange Commission (“SEC”) or
judicial stop trade order or Principal Market trading suspension that lasts for
five or more consecutive trading days.


4.13           Failure to Deliver Common Stock or Replacement Note.  Borrower's
failure to timely deliver Common Stock to the Holder pursuant to and in the form
required by this Note or, if required, a replacement Note.


4.14           Reservation Default.  Failure by the Borrower to have reserved
for issuance upon conversion of this Note sufficient shares as required by
Section 2.1(e) of this note. 



ARTICLE V
MISCELLANEOUS


5.1           Failure or Indulgence Not Waiver.  No failure or delay on the part
of the Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege.  All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

 
5

--------------------------------------------------------------------------------

 

5.2           Notices.  All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the first business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be: (i) if to the Borrower to: Intellect
Neurosciences, Inc., 45West 36th Street New York, NY 10018, Attn: Elliot Maza,
CEO, facsimile: (212) 448-9600; and (ii) if to the Holder, to the name, address
and facsimile number set forth on the front page of this Note, with a copy by
fax only to Andrew J. Levinson, 92 Remsen Street, Suite 4, Brooklyn, New York
11201, facsimile: (646) 390-6307.
 
5.3           Amendment Provision.  The term “Note” and all reference thereto,
as used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented.
 
5.4           Assignability.  This Note shall be binding upon the Borrower and
its successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.  The Holder is permitted to assign this Note at it sole
discretion.  The Borrower may not assign its obligations under this Note.
 
5.5           Cost of Collection.  If default is made in the payment of this
Note, Borrower shall pay the Holder hereof reasonable costs of collection,
including reasonable attorneys’ fees.
 
5.6           Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of New York without regard to conflicts of
laws principles that would result in the application of the substantive laws of
another jurisdiction.  Any action brought by either party against the other
concerning the transactions contemplated by this Agreement must be brought only
in the civil or state courts of New York or in the federal courts located in the
State and county of New York.  Both parties and the individual signing this
Agreement on behalf of the Borrower agree to submit to the jurisdiction of such
courts.  The prevailing party shall be entitled to recover from the other party
its reasonable attorney's fees and costs.  In the event that any provision of
this Note is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or unenforceability of any other provision
of this Note.  Nothing contained herein shall be deemed or operate to preclude
the Holder from bringing suit or taking other legal action against the Borrower
in any other jurisdiction to collect on the Borrower's obligations to Holder, to
realize on any collateral or any other security for such obligations, or to
enforce a judgment or other decision in favor of the Holder.  This Note shall be
deemed an unconditional obligation of Borrower for the payment of money and,
without limitation to any other remedies of Holder, may be enforced against
Borrower by summary proceeding pursuant to New York Civil Procedure Law and
Rules Section 3213 or any similar rule or statute in the jurisdiction where
enforcement is sought.  For purposes of such rule or statute, any other document
or agreement to which Holder and Borrower are parties or which Borrower
delivered to Holder, which may be convenient or necessary to determine Holder’s
rights hereunder or Borrower’s obligations to Holder are deemed a part of this
Note, whether or not such other document or agreement was delivered together
herewith or was executed apart from this Note.

 
6

--------------------------------------------------------------------------------

 
 
5.7           Maximum Payments.  Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum rate permitted by applicable law.  In the event that the
rate of interest required to be paid or other charges hereunder exceed the
maximum rate permitted by applicable law, any payments in excess of such maximum
rate shall be credited against amounts owed by the Borrower to the Holder and
thus refunded to the Borrower.
 
5.8           Non-Business Days.  Whenever any payment or any action to be made
shall be due on a Saturday, Sunday or a public holiday under the laws of the
State of New York, such payment may be due or action shall be required on the
next succeeding business day and, for such payment, such next succeeding day
shall be included in the calculation of the amount of accrued interest payable
on such date.
 
5.9           Shareholder Status.  The Holder shall not have rights as a
shareholder of the Borrower with respect to unconverted portions of this
Note.  However, the Holder will have the rights of a shareholder of the Borrower
with respect to the Shares of Common Stock to be received after delivery by the
Holder of a Conversion Notice to the Borrower.


IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the __  day of December, 2010.


INTELLECT NEUROSCIENCES, INC.
 
By:
Elliot Maza
Name: Elliot Maza
Title:  President and CFO

 
 
7

--------------------------------------------------------------------------------

 


Exhibit A


NOTICE OF CONVERSION


(To be executed by the Registered Holder in order to convert the Note)



The undersigned hereby elects to convert $_________ of the principal and
$_________ of the interest due on the Note issued by INTELLECT NEUROSCIENCES,
INC. on December ___, 2010 into Shares of Common Stock of INTELLECT
NEUROSCIENCES, INC. (the “Borrower”) according to the conditions set forth in
such Note, as of the date written below.


Date of Conversion:
   



Conversion Price:
   



Shares To Be Delivered:
   



Signature:
   



Print Name:
   



Address:
   
     
   

 
 
8

--------------------------------------------------------------------------------

 